Citation Nr: 0217417	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation, 
due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to a total disability rating 
for compensation, due to individual unemployability (TDIU).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling; residuals of lung cancer due to Agent 
Orange exposure, including postoperative residuals of a left 
lower lobectomy, evaluated as 10 percent disabling; and a 
scar of the left chest wall, evaluated as 10 percent 
disabling.  A combined disability evaluation of 60 percent 
has remained in effect since May 2000.

2.  The veteran attended not more than ten years of formal 
schooling, but thereafter completed the requirements for a 
general equivalency diploma.  His past work experience was 
primarily as a truck driver, with all gainful work activity 
ceasing in or about 1997.

3.  The veteran's service-connected disabilities, alone, 
render him unemployable, considering his educational and 
occupational background.


CONCLUSION OF LAW

The assignment of a TDIU is warranted.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  As well, changes to the Code of Federal 
Regulations were made in response to the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
record reflects that the veteran was made aware of the 
changes brought about by passage of the VCAA in the RO's 
letter of March 2001 to him.  In view of the favorable 
decision reached in this case, however, the need for 
discussion of the RO's attempts to comply with the newly 
established law and regulations relating to the VCAA is 
obviated.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92).


Factual Background

The veteran was hospitalized from June to August 1998 for a 
left lower lobectomy with tracheostomy for adenocarcinoma of 
the lung.  A diagnosis of PTSD was also made at that time.

A VA general medical examination in December 1998 led to 
entry of diagnoses of status-post left lobectomy for 
adenocarcinoma of the lung, cigarette use, thrombocytopenia, 
anemia, otitis media, hemorrhoids, benign prostatic 
hypertrophy, onychomycosis of the toenails, pes planus, 
tinea pedis, hammertoes, history of peptic ulcer disease, 
degenerative joint disease of the lumbosacral spine, 
dermatitis in the left inguinal area, and tinnitus.  A VA 
psychiatric evaluation disclosed the existence of PTSD, 
chronic, severe, and it was the opinion of the examiner that 
the veteran's PTSD symptoms significantly negatively 
impacted his daily functioning.  A Global Assessment of 
Functioning (GAF) Scale score of 45 was assigned.

Of record is a statement, dated in March 1999, from a VA 
social worker who reported having treated the veteran for 
polysubstance abuse and PTSD for several years.  In the 
social worker's opinion, the veteran's emotional and 
physical conditions would prevent him from obtaining gainful 
employment.  An attending VA psychologist and psychiatrist 
in a progress note, dated in March 1999, opined that it 
would be difficult for the veteran to work given the nature 
and severity of his PTSD and depression.  In support of that 
conclusion, reference was made to the recent administration 
of the Beck Depression Inventory, scores from which were in 
the moderate to severe range with both cognitive and 
vegetative symptoms and suicidal thoughts.  Although he 
presented with adequate hygiene, it was noted that he often 
would permit an entire week to lapse without showering or 
changing clothes.  The continued presence of intrusive, 
avoidant, and hyperarousal symptoms was noted by the 
attending medical professionals.  

By a rating decision of April 1999, the RO found the veteran 
entitled to service connection for lung cancer due to Agent 
Orange exposure, including a status-post left lower 
lobectomy, for which a 100 percent rating was assigned from 
August 1998, and for a scar of the left chest wall, 
evaluated as 0 percent disabling.  

VA medical examinations conducted in May and June 1999 
yielded diagnoses of a status post left thoracotomy for 
Stage 1 adenocarcinoma of the left lower lobe, moderate 
obstructive airways disease with progression since the time 
of his thoracotomy, improving functional status to the point 
where the individual was now independent and fully capable 
of performing the activities of daily living and more, 
chronic hepatitis with hepatomegaly due to intravenous drug 
abuse, PTSD that was active although not incapacitating, 
tinea corporis, tinea cruris, and tinea pedis.  In an 
addendum, dated in September 1999, it was noted that the 
left lower lobe resection had resulted in a reduction of the 
veteran's forced vital capacity on pulmonary function 
testing of 18 percent, with the norm being in the range of 
15 to 25 percent.

The veteran was hospitalized at a VA facility in September 
1999 due to bowel obstruction from impaction, nausea and 
vomiting, dehydration secondary to acute nausea and 
vomiting, and a hepatitis exacerbation due to a longstanding 
hepatitis C infection.

In November 1999 rating action, the RO proposed to reduce 
the rating for the veteran's lung cancer from 100 percent to 
10 percent, and such action was effectuated by the RO in its 
determination of February 2000, effective from May 2000.  By 
the same decision, the RO increased the rating assigned for 
the scar of the left chest wall from 0 to 10 percent, 
effective from November 1999.  

VA examination in January 2000 yielded impressions of 
chronic obstructive pulmonary disease with a bronchospastic 
component, status post left lower lobe resection for 
carcinoma of the lung, and a reduction in vital capacity of 
approximately 18 percent in association with the left lower 
lobectomy.  In the opinion of the examiner, the reduction of 
the value for forced expiratory volume at one second by 40 
percent was not solely the result of the effects of the 
thoracotomy, but attributable to underlying emphysema.  The 
reduction of forced vital capacity by 18 percent was 
determined to be the more appropriate value for use in 
judging the sequelae of the lower lobe thoracotomy.  A mild 
post-thoracotomy syndrome was felt to be present, along with 
a well-healed thoracotomy scar.  

On file is a statement, dated in September 2000, in which 
yet another attending VA physician found that the veteran 
was unable to work due to hepatitis C, thrombocytopenia, 
post-thoracotomy pain, and status-post adenocarcinoma of the 
lung.  

A VA examination by a psychologist in October 2000 
culminated in Axis I diagnoses of PTSD, chronic, moderately 
severe; alcohol dependence in reported full remission; and 
cannabis abuse.  A GAF Scale score of 60 was assigned solely 
on the basis of the veteran's PTSD.

Rating action in November 2000 led to a grant of entitlement 
to service connection for PTSD and a 50 percent schedular 
evaluation was assigned therefor, effective from August 
1998.  A combined disability evaluation of 60 percent has 
remained in effect from May 2000 to the present.

On file are records of VA outpatient treatment received by 
the veteran from 1997 to 2001.  Evaluation by a psychology 
intern in October 2000 resulted in entry of a GAF score of 
53.  On evaluation by his treating physician in November 
2000, January 2001, March 2001, and May 2001, a GAF score of 
40 was assigned.  Evaluation by the psychology intern in 
October 2001 yielded a GAF score of 65.

Received by the RO in December 2000 was the veteran's formal 
application for a TDIU.  Obtained in connection therewith 
were records utilized by the Social Security Administration 
(SSA).  Such records demonstrate that SSA found the veteran 
entitled to disability benefits, effective from December 
1997, due to severe impairments of pulmonary insufficiency, 
degenerative joint disease of the spine, status post left 
lower lobectomy, PTSD, and major depression.  

VA examination in March 2001 yielded diagnoses of abnormal 
pulmonary function studies, electrocardiogram findings of a 
possible old infarction, obesity, history of alcohol abuse, 
peptic ulcer disease, status-post lung cancer, PTSD, 
splenomegaly with cirrhosis and portal hypertension, 
esophageal varices, and degenerative joint disease of the 
cervical spine.  

In a statement, dated in August 2001, an attending VA 
psychiatrist and social worker stated that, due to the 
veteran's general anxiety disorder and physical condition, 
it was felt that the veteran could not return to gainful 
employment.  In the opinion of such medical professionals, 
the veteran was totally and permanently disabled.  

Information contained within the claims folder otherwise 
reflect that the veteran completed ten years of formal 
education, following which he obtained a general equivalency 
diploma.  His past work experience was as a truck driver, 
with all work activity ceasing in or about 1997.

Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91 (O.G.C. Prec. 75-91); see 
Karnas v. Derwinski, 1 Vet. App. 301 (1991). 

In the matter at hand, service connection has been 
established for PTSD, for which a 50 percent evaluation is 
in effect, and for residuals of lung cancer due to Agent 
Orange exposure, including a left lower lobectomy, and a 
scar of the left chest wall, each of which has been found to 
be 10 percent disabling.  On that basis alone, the veteran 
does not satisfy the schedular requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-
connected disabilities, considering his educational and 
occupational background on an extraschedular basis.  
Evidence on file indicates that the veteran completed ten 
years of formal education, following which he earned a 
general equivalency diploma.  His employment has consisted 
primarily of various jobs as a truck driver.  

The record includes medical data denoting the existence of 
significantly disabling service-connected disabilities 
involving PTSD and residuals of lung cancer and its 
treatment.  Evidence on file likewise outlines the presence 
of multiple nonservice-connected disabilities, many of which 
have been considered by the SSA and various medical 
professionals in determining that the veteran has been 
rendered unemployable.  Those opinions are not probative of 
the issue presented; namely, whether service-connected 
disabilities, alone, preclude the performance of 
substantially gainful employment.  See Roberson v. Principi, 
251 F.3d 1378 (2001); VAOPGCPREC 12-2001 (Jul. 6, 2001).  
What remains are the opinions offered by a VA treating 
psychologist and psychiatrist in a clinical note of March 
1999 in which it was set forth that it would be difficult 
for the veteran to work given his PTSD and associated 
depression.  Such opinions are bolstered by the GAF scores 
assigned on a VA examination in December 1998 and during 
much of his treatment course during 2000 and 2001, which 
signify the presence of serious or major impairments in 
several areas, including work functioning.  It is 
acknowledged that a somewhat higher GAF score was assigned 
on the VA examination performed in October 2000 and at times 
when evaluated by a psychology intern; that notwithstanding, 
direct evidence that the veteran is able to engage in 
substantially gainful employment despite his service-
connected disabilities is lacking.  In view of the veteran's 
limited educational and vocational background, and given the 
limitations set forth by medical personnel with respect to 
his ability to work due to PTSD, it is therefore the Board's 
conclusion that a preponderance of the evidence is to the 
effect that the veteran's service-connected disabilities are 
of such a nature and severity as to prevent him from 
engaging in any form of substantially gainful employment 
and, as such, entitlement to a TDIU is granted.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.16. 


ORDER

A TDIU is granted, subject to those provisions governing the 
payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

